Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 15, 2016

                                      No. 04-15-00342-CV

                  VILLA DIJON CONDOMINIUM ASSOCIATION, INC.
                          and Implicity Management Company,
                                       Appellants

                                                 v.

                              Mary WINTERS and Mila Cheatom,
                                        Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-03926
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        After this court granted Appellants’ first motion for a thirty-day extension of time to file
the reply brief, it was due on July 20, 2016. See TEX. R. APP. P. 38.6(c). On July 13, 2016,
Appellants filed an unopposed second motion for extension of time to file the reply brief until
August 3, 2016, for a total extension of forty-four days.
        Appellants’ motion is GRANTED.         Appellants’ reply brief is due on August 3, 2016.
See id. R. 38.6(d).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court